Citation Nr: 1605609	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  14-22 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease (CAD) status post coronary artery bypass graft.  


REPRESENTATION

Appellant represented by:	Cynthia Harbin Holman, Attorney


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1964 to May 1978 and was discharged under honorable conditions and from May 1978 to September 1980 and was discharged under other than honorable conditions.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO).  

Review of the file reveals that in March 2013, just prior to the issuance of the Statement of the Case, there is in evidence an incomplete Power of Attorney form,  VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  However, critical information from the document is missing, namely: Section 3A - identifying the name of the organization, and Section 3B -   identifying the official acting on behalf of the organization.  These sections have been left blank.  Without this information the document is incomplete and not legally effective for the purpose of revoking the prior representative and establishing a new representative.  Indeed, this attempted change in representation was not recognized by the Agency of Original Jurisdiction (AOJ), as it continued to send notices to the valid representative of record, as listed on the title page of this decision; and such representative has maintained active representation of the Veteran in this case.  The Veteran appears to have acquiesced in the continued participation of the representative of record as he has raised no objections in the interim.  

The appeal is REMANDED to the (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to an initial disability rating of 60 percent for his service-connected CAD.  Specifically, the Veteran's representative asserts in a September 2015 statement that the evidence of record features differing evidence of severity of the Veteran's CAD and a VA examination is necessary.  

The Veteran is currently in receipt of a 10 percent rating for CAD under 38 C.F.R. § 4.104, Diagnostic Code 7005.  A 10 percent rating is warranted for well-documented CAD productive of a workload greater than 7 metabolic equivalents (METs) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or if continuous medication is required.

A 30 percent rating is warranted for CAD productive of a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope or if there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

A 60 percent rating is warranted for CAD productive of more than one episode of acute congestive heart failure in one year, or; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (EF) of 30 to 50 percent.

A 100 percent rating is warranted for CAD productive of chronic congestive heart failure, or; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an EF of less than 30 percent.

A December 2007 VA treatment record notes a myocardial perfusion study found the Veteran had exercised for five minutes and 15 seconds, equivalent to 7.0 METs, that resulted in dyspnea and an estimated ejection fraction of 52 percent.  A January 2008 VA treatment record notes an x-ray of the Veteran's chest revealed no acute cardio-pulmonary pathology identified and calcified granuloma in the left lung base.  A subsequent January 2008 VA treatment record notes the Veteran underwent a left heart catheterization, left ventricle angiography, coronary angiography, and femoral angiography.  Left ventricle angiography revealed ejection fraction was 67 percent.  February 2010 and April 2010 VA treatment records note an x-ray revealed no acute cardiopulmonary disease.  

A February 2011 VA stress test found the Veteran yielded 7.9 METs and notes no symptoms during exercise.  It further notes "no significant st-t wave segment changes from baseline durring [sic]exercise or recovery."  The test was stopped due to "exceeded apthr [sic]."  

An August 2013 VA treatment record notes the Veteran can achieve greater than or equal to 4 METs and can climb two flights of stairs.  (See Virtual VA, Capri, 8/05/13, pg. 125).  It further notes a stress test in July 2013 found ejection fraction was 53 percent.  A December 2013 VA treatment record notes a stress test conducted in July 2013 found ejection fraction was 53 percent and the Veteran had a normal stress myocardial perfusion study.  (See Virtual VA, Capri, 12/02/13, pg. 227).  The Board notes a copy of the July 2013 stress test is not associated with the claims file.  

The Board finds that the current level of cardiac impairment is unclear for several reasons, including:  1) The February 2011 VA stress test meant when it found "no significant st-t wave segment changes from baseline durring [sic] exercise or recovery."  The record does not state what the baseline is or where that date came from; and 2) the Veteran has not been given a VA examination in conjunction with his increase rating claim, his last stress test was in July 2013, which is not of record; and 3) the Veteran's representative asserts in a September 2015 statement that the Veteran's condition warrants a 60 percent rating and a new examination.  For these reasons, the Board finds the Veteran's claim must be remanded for a new examination.  

Additionally, the Veteran has not been provided with proper VCAA notice regarding his claim for an initial increased disability rating for CAD.  Such should be accomplished on remand.   

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to an initial disability rating in excess of 10 percent for CAD.  

2. Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

3. Schedule the Veteran for an examination with an appropriate examiner to determine the current severity and effects of his CAD.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate that the examination report that the claims file was in fact made available for review in conjunction with the examination.  All necessary test and studies shall be performed, including a cardiac stress test if the Veteran is deemed capable of participation therein. 

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




